IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                          July 1, 2011 Session

             ANGELIA LYNETTE MAUPIN V. PAUL WAYNE MAUPIN

                     Appeal from the Chancery Court for Greene County
                          No. 20080084    Thomas R. Frierson, II


                     No. E2011-00608-COA-R3-CV-FILED-JULY 1, 2011


The order of the trial court entered February 16, 2011, from which the appellant Angelia
Lynette Maupin seeks to appeal, is not a final order. Accordingly, the appellant’s appeal is
hereby dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

David L. Leonard, Greeneville, Tennessee, for the appellant, Angelia Lynette Maupin.

Roger Woolsey, Greeneville, Tennessee, for the appellee, Paul Wayne Maupin.

                                    MEMORANDUM OPINION 1

        Following the trial court’s order of February 16, 2011, various motions were filed in
the trial court. Those matters are still pending before the court. Because of this, the subject
order is not a final order. “A final judgment is one that resolves all the issues in the case,
‘leaving nothing else for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643,
645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn.
Ct. App. 1997)). Tenn. R. App. P. 3(a) provides, in relevant part, that “any order that
adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties


       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
is not enforceable or appealable. . . .” “Such an order is interlocutory or interim in nature and
generally cannot be appealed as of right.” In re Estate of Henderson, 121 S.W.3d at 645.
This court does not have subject matter jurisdiction to adjudicate an appeal if there is no final
judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts have
jurisdiction over final judgments only.”). In her response to our show cause order of June
3, 2011, the appellant acknowledges that this “appeal is a premature appeal and can be
dismissed as such.”

       As this appeal was taken from an order that was not a final judgment, we lack subject
matter jurisdiction. Accordingly, we must dismiss the appeal.

       The appeal of this matter is dismissed and this case is remanded to the trial court.
Costs on appeal are taxed to the appellant, Angelia Lynette Maupin.


                                        PER CURIAM




                                               -2-